DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element (810) in figure 8a should say “Obtain current position…”, per pg. 42, lines 3-4 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 25, 37-38, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “said reference force” in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
22 recites the limitation “the force” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase “thereby” is unclear as to what “there” refers.
Regarding claim 22, the phrase “an aircraft” is unclear if the aircraft is the same or different from the previously defined aircraft.
Claim 37 recites the limitation “The refueling device” in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “said reference force” in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 25 and 48, the phrase “CAN BE” is indirect, suggests optionally, and passive which renders any recitation claimed after not having patentable weight. Appropriate correction is required. Claims should be amended to recite "is" or "will be".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 30, 36-37, 40-41, and 44-48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al. (EP 3040280).
In re. claim 21, Garcia teaches a system capable of controlling maneuver of a refueling device (4), comprising: a controller (not shown) (para [0060]), associated with said refueling device; wherein said refueling device is capable of being attached by means of a non-rigid hose (3) to a component (hose drum) (para [0073]) of an aircraft (fig. 1), wherein said component is configured to 
In re. claim 22, Garcia teaches the system of Claim 21, wherein said command further comprises: in response to said determination being to extend the hose, a command for adjusting said state of one or more force generating arrangements, so as to increase the force on the hose (step c)(para [0067]), thereby causing said component of an aircraft to detect the increased force and to extend the hose so as to maintain said reference force on the hose (keep it taut during all processes) (para [0073]), thereby increasing the distance between the refueling device and the aircraft; in response to said determination being to retract the hose (step 204) (para [0076]), a command for adjusting said state of one or more force generating arrangements (low drag), so as to decrease the force on the hose, thereby causing said component of an aircraft to detect the decreased force and to retract the hose so as to maintain said reference force on the hose (keep it taut during all 
In re. claim 23, Garcia teaches the system of Claims 21, wherein said controller is further configured to: in response to an indication of an update in said desired position, perform said (a) to (e) in respect of said updated desired position (as the change in probe position (6) would change the desired position) (para [0068]).
In re. claim 24, Garcia teaches the system of Claim 21, wherein said controller is further configured to: repeatedly perform said (a) to (e), for at least one of the following desired positions: an at least one waiting point position (standby step (202)) (para [0076]), an updated waiting point position (second standby step (202)) (fig. 5), a position of a receptacle located on a receiver aircraft (contact step (203)) (para [0076), an updated position of the receptacle (when follower aircraft changes position), a safe disengagement position (disengaged at standby step (202)) (para [0076]), an updated safe disengagement position (disengaged at second standby step (202)) (fig. 5) and an at least one post-disengagement waiting point position (second standby step (202)) (fig. 5).
In re. claim 25, Garcia teaches the system according to Claim 21, wherein said controller is further configured to: i) in response to an indication that said component changed to a response mode (i.e. mode in which the drag device is deployed), whereby said component is configured to maintain said reference force on the hose (keep it taut during all processes) (para [0073]), obtain at least one waiting point position at which the refueling device will await arrival of at least one receiver aircraft (standby step (202)) (para [0076]); ii) in respect of each one of said at least one waiting point positions: A. set said waiting point position to constitute the desired position of the refueling device (for hose standby operation) (para [0003]); B. perform said (a) to (e) of Claim 21 in respect of said waiting point position, and in case of an indication of an update in said waiting point position, setting said updated waiting point position to constitute the desired position of the refueling device 
In re. claim 26, Garcia teaches the system according to claim 21, wherein said aircraft is a tanker aircraft, said hose is a fuel hose, said refueling device includes a fuel delivery nozzle and said refueling device is capable of engaging and refueling said receiver aircraft (para [0008]).

In re. claim 36, Garcia teaches a spatial control system, comprising: the controller configured according to claim 21, and at least one of: a data store coupled to said controller (location of optimum value set) (para [0071]); one or more position sensors (probe sensor (5)) coupled to said controller (para [0070]-[0071]); one or more engagement sensors coupled to said controller (via pull of hose drum); one or more external data sources coupled to said controller (location of optimum value set) (para [0071]); said one or more force generating arrangements (16) (para [0062]); actuators for said one or more force generating arrangements coupled to said controller and coupled to said one or more force generating arrangements (means for moving element (16)) (para [0062]); one or more other adjustable control surfaces (17) (para [0063]); and one or more actuators for said one or more other adjustable control surfaces coupled to said controller and coupled to said one or more other adjustable control surfaces (means for moving spoiler (17)) (para [0063]).
In re. claim 37, Garcia teaches a refueling device for use in in-flight refueling operation (para [0058]), comprising: a selectively steerable body (4) configured for being towed by said aircraft (fig. 1) via a hose (3) at least during in-flight refueling (fig. 2), and comprising force generating arrangements (figs. 3a-3c) configured to enable change in the force on said hose (para [0061]-[0063]); and the controller according to claim 21 (as stated above).
In re. claim 40, Garcia teaches the system of claim 24, wherein said receptacle (6) is a fuel receptacle (para [0003]).

In re. claim 44, Garcia teaches the system according to claim 21, wherein said refueling device (4) is unmanned (automated control by drag controller) (para [0061]).
In re. claim 45, Garcia teaches the system according to claim 21, wherein said refueling device does not include an independent means of propulsion (no propulsion means on drogue (4) disclosed).
In re. claim 46, Garcia teaches the system according to claim 21, wherein the method is performed autonomously by the refueling device (automated control by drag controller) (para [0061]).
In re. claim 47, Garcia teaches method of controlling maneuver of a refueling device (4), comprising: (a) providing the refueling device that is attached by means of a non-rigid hose (3) to a component (hose drum) (para [0073]) of an aircraft (fig. 1), wherein said component is configured to selectively maintain a reference force on said hose (force to keep it taut), and a controller (not shown) (para [0060]), associated with said refueling device, and comprising a processing circuitry (programmed controller) (para [0020]) to perform the following: (b) obtaining a desired position of said refueling device (optimum value set) (para 0071]) (c) obtaining a current position of said refueling device (correct position via probe sensor) (para [0070]) (d) determining, based on at least the current position and the desired position of said refueling device, whether to extend or retract said hose (increasing or decreasing drag) (para [0062]); (e) sending a command for adjusting the state of one or more force generating arrangements that are attached to said refueling device (change the value of the drag) (para [0071]), causing said component of an aircraft to detect a changed force on the hose (detects lack of stress) (para [0073]) and to maintain said reference force on the hose (keep 
In re. claim 48, Garcia teaches the method of Claim 46, performed for one or more additional receiver aircraft (second standby step (202)); whereby one or more receiver aircraft can be refueled (equivalent method provides equivalent result).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia as applied to claim 21 above, and further in view of Williamson et al. (US 2010/0274444).
In re. claim 29, Garcia fails to disclose said determination is provided by one of a Proportional Integral (PI) Controller and a Proportional Integral Derivative (PID) controller, comprised in the processing circuitry.
Williamson teaches drogue position control is provided by a PI or PID controller (para [0168]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Garcia to include the teachings of Williamson to have the determination provided by one of a Proportional Integral (PI) Controller and a 
In re. claims 42-43, Garcia fails to disclose said determining whether to extend or retract said hose or said adjusting the state of the force generating arrangements, is based also on at least one of the current velocity of the refueling device and the current acceleration of the refueling device.
Williamson teaches drogue control that is based also on at least one of the current velocity of the refueling device (para [0031]) and the current acceleration of the refueling device (accelerometers may be used to estimate the velocity component) (para [0105]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Garcia to include the teachings of Williamson to have said determining whether to extend or retract said hose or said adjusting the state of the force generating arrangements, based also on at least one of the current velocity of the refueling device and the current acceleration of the refueling device, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of steering the drogue in the direction of the wind mass.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia.

In re. claim 38, Garcia teaches a computer (drag controller (not shown)) (para [0060]) tangibly embodying computer readable instructions executable by the computer (programming 
Garcia fails to disclose a non-transitory program storage device readable by the computer.
The examiner takes Official Notice that computers typically have a non-transitory program storage device for storing processing instructions.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Garcia to have a non-transitory program storage device readable by the computer, for the purpose of storing the programmed instructions in the computer.
Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647